SENTENCIA
La Autoridad de Carreteras y Transportación (recurrida o Autoridad) contrató los servicios del bufete Greenberg & Traurig, establecido en Estados Unidos, para que le brin-dara consejería legal en cuanto a la negociación del con-trato de concesión para la construcción de la Ruta PR-66. El abogado encargado de ofrecer el asesoramiento fue el Sr. Gary M. Epstein, quien está admitido a ejercer la abogacía en el estado de Florida, pero no así en Puerto Rico.
La Autoridad sostuvo negociaciones con Autopistas de Puerto Rico y Compañía, S.E. (peticionaria o Autopistas de Puerto Rico) en cuanto al mencionado contrato de concesión. En 1997, luego de cuatro años de negociación, Autopistas de Puerto Rico presentó una demanda por da-ños contra la Autoridad por ésta haber terminado las ne-gociaciones de manera alegadamente unilateral. Como parte del descubrimiento de prueba en este caso, Autopis-tas de Puerto Rico le solicitó al Tribunal de Primera Ins-tancia que le ordenara a la Autoridad entregar copia de todas las comunicaciones cursadas entre ésta y su asesor legal, el señor Epstein, relacionadas con las negociaciones del contrato de concesión. La Autoridad se opuso a esta solicitud invocando el privilegio de abogado-cliente estable-cido en la Regla 25 de Evidencia, 32 L.P.R.A. Ap. IV. Auto-pistas de Puerto Rico, por su parte, alegó que el privilegio *363abogado-cliente no protege las comunicaciones hechas a abogados que no están admitidos a practicar en Puerto Rico. Según su criterio, la aplicación de la norma de inter-pretación restrictiva en cuanto al alcance de los privilegios, establecida en la Regla 35 de Evidencia, supra, lo prohíbe.
El Tribunal de Primera Instancia celebró una vista, luego de la cual ordenó a la Autoridad que presentara to-dos los documentos alegadamente privilegiados para exa-minarlos en cámara. Una vez cumplida la orden, el Tribunal de Primera Instancia determinó que los documentos solicitados estaban cobijados por el privilegio abogado-cliente. Inconforme con esta decisión, la peticionaria acu-dió al Tribunal de Apelaciones, que confirmó al Tribunal de Primera Instancia. De esta determinación recurre ante no-sotros Autopistas de Puerto Rico para señalar que el foro apelativo erró al resolver que el privilegio abogado-cliente protege las comunicaciones en controversia y al permitir que el tribunal de instancia determinara que todos los do-cumentos sometidos estaban protegidos por el privilegio, sin hacer un desglose de las comunicaciones y la razón por la cual éstas eran privilegiadas.
Luego de examinar detenidamente el asunto, este Tribunal ha acordado confirmar el dictamen del Tribunal de Apelaciones y devolver el caso al foro de instancia para que se continúe con los procedimientos.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo de Puerto Rico. La Jueza Aso-ciada Señora Fiol Matta emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Rodríguez Rodríguez. El Juez Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López emi-tió una opinión disidente, a la cual se unió el Juez Asociado Señor Rivera Pérez.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
*364— O —